Exhibit 10.1

Combined Performance Based RSU and Performance Unit Form (ROATCE)

F.N.B. CORPORATION

Combined

Performance-Based Restricted Stock Unit

and Performance Unit Award Agreement (ROATCE)

This Performance-Based Restricted Stock Unit and Performance Unit Award
Agreement (“Agreement”) is made effective as of April 22, 2019, prior to market
close, between F.N.B. Corporation (F.N.B.), a Pennsylvania corporation, and
________________________________ (the “Participant”). Any term capitalized
herein but not defined will have the meaning set forth in the Plan (defined
below) or in the attached Schedules.

 

I.

Grant Date: April 22, 2019

 

II.

Participant:                                                       

 

III.

Grant Information

 

  •  

Award Amount: _________ Restricted Stock Units

  •  

Award Amount: Dollar value of the Supplemental Performance Units, subject to the
maximum dollar amount in Section 13.3 of the Plan applicable to Performance
Units

  •  

Performance Metrics:

  A.

Return on Average Tangible Common Equity (ROATCE) relative to Peer Financial
Institutions (see Part IV below)

  B.

Total Shareholder Return (TSR) relative to Peer Financial Institutions (see Part
V below)

  C.

Calculated Amount is equal to ROATCE Table calculated value (Part IV) multiplied
by TSR Multiplier Table calculated value (Part V) multiplied by Award Amount
(for Restricted Stock Units) and, if applicable, by Supplemental Performance
Units (for Performance Units)

  •  

ROATCE Performance Period: January 1, 2019 to December 31, 2021

  •  

TSR Performance Period: April 1, 2019 to March 31, 2022

  •  

Vesting Period: April 1, 2019 to March 31, 2022

  •  

Vesting Date: April 1, 2022, subject to satisfying the Vesting Requirements (see
Section 4 of Schedule 1), except as otherwise provided in Section 5 of Schedule
1 hereto.

  •  

Source of Restricted Stock Units and Performance Units: F.N.B. Corporation 2007
Incentive Compensation Plan (Amended and Restated Effective May 20, 2015), as
amended (the “Plan”).

 

IV.

ROATCE Table

 

Relative ROATCE Percentile Ranking    Payout as a Percentage of Award Amount*

Threshold Level - 25th Relative ROATCE percentile

  

25% of Award Amount

Target Level - 50th Relative ROATCE percentile

  

100% of Award Amount

Maximum Level - 75th Relative ROATCE percentile or higher

  

175% of Award Amount

*See Schedule 2 hereto for determining Relative ROATCE Percentile Ranking and
Section 4(b) of Schedule 1 hereto for additional details regarding vesting
requirements.

 

V.

TSR Multiplier Table

 

Relative TSR Percentile Ranking    Multiplier to ROATCE Payout**

75th Relative TSR Percentile or higher

   125%                 

50th Relative TSR Percentile

   100%                 

25th Relative TSR Percentile or lower

   75%                 

**See Schedule 3 hereto for determining Relative TSR Percentile Ranking and
Section 4(b) of Schedule 1 hereto for additional details regarding vesting
requirements.

This Agreement includes this cover page (“Agreement Cover Page”) and the
following Schedules, which are expressly incorporated by reference in their
entirety herein:

(i) Schedule 1 – General Terms and Conditions;

(ii) Schedule 2 – Calculation of Relative Return on Average Tangible Common
Equity;

(iii) Schedule 3 – Calculation of Relative Total Shareholder Return; and

(iv) Schedule 4 – Peer Financial Institutions



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the Grant Date.

 

F.N.B. CORPORATION       PARTICIPANT   

LOGO [g825964page10.jpg]

 

              

 

Name:

  

 

Name: Vincent J. Delie, Jr.

         Title:   Chairman, President and C.E.O.         

 

Page 2 of 2



--------------------------------------------------------------------------------

SCHEDULE 1

GENERAL TERMS AND CONDITIONS

Performance Based Restricted Stock Unit and Performance Unit Award Agreement
(ROATCE)

Preamble

This Agreement is between the Participant and F.N.B. and sets forth the terms
and conditions of the grant of Restricted Stock Units and Performance Units to
the Participant. The grant of the Restricted Stock Units and Performance Units
was made by the Compensation Committee of the F.N.B. Board of Directors (the
“Committee”) pursuant to the terms of the Plan, subject to this Agreement
becoming effective on the Grant Date specified on the Agreement Cover Page
(“Grant Date”).

The terms of the Plan are incorporated herein by reference, including the
definitions of terms contained in the Plan. Any inconsistency between this
Agreement and the terms and conditions of the Plan will be resolved in
accordance with the Plan including, in particular, Article 2 of the Plan which,
in relevant part, provides the Committee with sole discretion to construe and
interpret the Plan and this Agreement. Unless otherwise specified herein, or the
context indicates differently, all references in this Agreement to “F.N.B.”
shall mean F.N.B. or its Affiliates.

RECITALS

WHEREAS, the Agreement Cover Page, Preamble, Recitals to this Agreement and
accompanying Schedules are incorporated into and made part of this Agreement;
and

WHEREAS, the Participant has accepted the Award Amount of Restricted Stock Units
and Performance Units and agrees to the terms and conditions stated below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound hereby, each party covenants and
agrees as follows:

Section 1. Purpose. The purpose of the Award Amount is to align the
Participant’s interest with that of F.N.B. stockholders by providing
compensation to the Participant if F.N.B. attains an attractive financial and
stock performance for F.N.B. stockholders relative to peer performance during
the Vesting Period through achievement of Relative ROATCE (Schedule 2) and
Relative TSR (Schedule 3) during the relevant measurement periods.

Section 2. Award.

 

(a)

Restricted Stock Unit Award. The number of shares of the Award Amount
Participant may earn will depend on F.N.B.’s performance relative to the
Performance Metrics, the Calculated Amount described above and the vesting
conditions described below. Subject to the provisions of this Agreement and the
provisions of the Plan, F.N.B. hereby grants to the Participant an Award of
Restricted Stock Units, denominated as the Award Amount, which shall become
vested in an amount (the “Calculated Amount”) determined by the ROATCE Table
value, as adjusted by application of the TSR Multiplier Table value, and, along
with Dividend Equivalent units that accrue pursuant to Section 7 hereof, shall
be payable in shares of F.N.B. common stock (“Stock”), subject to the vesting
conditions in Sections 4 and 5 herein. The maximum number of shares of the
Calculated Amount, when

 

Page 1 of 12



--------------------------------------------------------------------------------

 

combined with other stock grants to the Participant in the calendar year, is
expressly limited to the applicable limit(s) set forth in Section 2.3 of the
Plan and any other applicable Plan restrictions. In the event that such limit
applies to Participant, the order in which awards shall be reduced is the
following: (i) Performance-Based Restricted Stock Units (ROATCE Metric); (ii)
Performance-Based Restricted Stock Units (ICG Growth Metric); (iii) Time-Based
Restricted Stock Units; and (iv) any remaining share or units awards, in each
case only to the extent that such reduction is required to conform to the
applicable Plan limit(s) (the number of shares equal to such reduction is
referred to herein as the “Supplemental Performance Units”). These Restricted
Stock Units are notional units of measurement denominated in shares of Stock
(i.e., one Restricted Stock Unit is equivalent to one share of Stock). The
Restricted Stock Units represent an unfunded, unsecured right to receive Stock
(and Dividend Equivalent payments pursuant to Section 7 hereof) in the future if
the conditions set forth in this Agreement and the Plan are satisfied, and no
breach of Section 10 occurs.

 

  (b)

Performance Unit Award. The Participant may earn the cash value of any
Supplemental Performance Units, subject to the limitation of Section 13.3 of the
Plan, dependent on F.N.B.’s performance relative to the Performance Metrics and
the Calculated Amount described above and the vesting conditions described
below. Subject to the provisions of this Agreement and the provisions of the
Plan, F.N.B. hereby grants to the Participant an Award of Performance Units,
equal to the dollar value of any Supplemental Performance Units, which shall
become vested in an amount determined by the ROATCE Table value, as adjusted by
application of the TSR Multiplier Table value, and be payable in cash, subject
to the vesting conditions in Sections 4 and 5 herein.

Section 3. Committee Action.

 

(a)

Consistent with the authority set forth in Article 2 of the Plan, in recognition
of unusual or nonrecurring events affecting the Corporation or its financial
statements, or in recognition of changes in applicable laws, regulations, or
accounting principles, the Board, using reasonable care, shall make equitable
adjustments in the terms and conditions of, and the criteria included in, Awards
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made pursuant to this Agreement and available under the
Plan.

 

(b)

If during the course of a Performance Period there shall occur a significant
event or events (a “Significant Event”) as determined by the Committee,
including, but not limited to, a reorganization of the Corporation or a Change
in Control, or changes in applicable laws, regulations, or accounting
principles, which the Committee expects to have a substantial effect on a
Performance Goal (as defined in the Plan) during such period, the Committee
shall make equitable adjustments to such objective in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
pursuant to this Agreement and available under the Plan.

Section 4. Vesting. The Calculated Amount shall vest on the Vesting Date, as
more fully described in Part III of the Agreement Cover Page. Furthermore, the
Calculated Amount shall not vest unless the Section 4(a) and 4(b) Vesting
Requirements are satisfied, or except as provided under Section 5 of this
Agreement.

 

Page 2 of 12



--------------------------------------------------------------------------------

(a)

Service Requirement. The Participant must remain continuously in Service1 with
F.N.B. from the Grant Date through the Vesting Date.

 

(b)

Performance Requirement. The mean of F.N.B.’s ROATCE for the three fiscal years
comprising the ROATCE Performance Period must be greater than or equal to the
25th percentile of the calculated mean of the individual Peer Financial
Institutions’ ROATCE for the three fiscal years of the ROATCE Performance Period
(see Schedule 2).

 

(c)

Determinations Made Between Levels. To determine the appropriate percentile
ranking under both the ROATCE Table and TSR Multiplier Table, set forth in the
Agreement Cover Page, F.N.B. will use straight line interpolation, rounded to
the nearest whole Restricted Stock Unit.

 

(d)

Acceptance of Award. The Participant must electronically accept the Agreement,
if at all, within thirty (30) calendar days from the Grant Date, unless an
extension is authorized in writing by the Director of Human Resources, otherwise
this Agreement shall be null and void and the Restricted Stock Units and
Performance Units shall immediately be forfeited.

Section 5. Forfeiture; Termination of Service; and Accelerated Vesting of
Restricted Stock Units and Performance Units. Upon the effective date of the
termination of Participant’s Service before the Vesting Date, or upon a breach
of Section 10 herein, the Restricted Stock Units and Performance Units shall
immediately be forfeited without consideration or future action being required
of F.N.B. Notwithstanding the foregoing, the Restricted Stock Units and
Performance Units shall be subject to accelerated and/or scheduled vesting upon
the occurrence of events and subject to the terms described in the following
“Accelerated /Scheduled Vesting Table”, provided that the Participant has
remained continuously in Service through the Accelerated Vesting Event.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 

1 For purposes of this Agreement, “continuously in Service” means that the
Participant’s employment service with F.N.B. is not interrupted or terminated,
except, for the avoidance of doubt, approved leaves of absence consistent with
F.N.B. policy shall not be deemed to be a break in Service. The Participant’s
continuous Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders Service to F.N.B. as an
employee or a change in the Affiliate entity for which the Participant renders
such Service, provided that there is no interruption or termination of the
Participant’s continuous Service; and provided further that if any grant is
subject to Section 409A of the Internal Revenue Code (the “Code”), this footnote
shall only be given effect to the extent consistent with Section 409A of the
Code.

 

Page 3 of 12



--------------------------------------------------------------------------------

Accelerated / Scheduled Vesting Table

 

 

Accelerated Vesting Event

 

  

Vested Amount

 

  

Vesting Date

 

1. Death

  

RSUs: 100% vesting of the Award Amount

 

Performance Units: Prorated vesting2 of the Calculated Amount

 

  

RSUs: Participant’s date of death

Performance Units:    The Vesting Date, as defined on the Agreement Cover Page

 

2. Normal Retirement and Early Retirement

 

   Prorated vesting2 of the Calculated Amount   

The Vesting Date, as defined on the Agreement Cover Page

 

3. Disability

   Prorated vesting2 of the Calculated Amount
  

The Vesting Date, as defined on the Agreement Cover Page

 

4. Change in Control of F.N.B. Corporation

   100% vesting of the Award Amount, measured at higher of actual performance or
the Award Amount    The date of the Change in Control and/or the date of
termination of Service3

5. Bank Sale

  

RSUs: 100% vesting of the Award Amount

 

Performance Units: Prorated vesting2 of the Calculated Amount

  

RSUs: The date of completion of the Bank Sale or the date of termination of
Service4

Performance Units: The Vesting Date, as defined on the Agreement Cover Page

6. Non-Bank Sale

  

RSUs: Prorated vesting5 of the Award Amount

 

Performance Units: Prorated vesting2 of the Calculated Amount

  

RSUs: The date of completion of the Non-Bank Sale or the date of termination of
Service6

Performance Units: The Vesting Date, as defined on the Agreement Cover Page

 

 

2 The prorata amount shall be determined by multiplying the Calculated Amount by
a fraction, the numerator of which is the number of full months the Participant
worked during the Vesting Period before the occurrence of the Accelerated
Vesting Event, and the denominator representing the total number of full months
in the Vesting Period.

3 For purposes of this Agreement, the termination of the Participant’s service
from F.N.B. or Affiliate without “Cause” following execution of a definitive
agreement contemplating a Change in Control of F.N.B., but prior to the
consummation date of the Change in Control of F.N.B. Corporation, shall
immediately result in full vesting at the Award Amount measured at higher of
actual performance or the Award Amount.

4 For purposes of this Agreement, a “Bank Sale” is defined as the sale of more
than 25% of the voting securities to, or the merger or consolidation of, First
National Bank of Pennsylvania (the “Bank”) with a Non-Affiliate Entity prior to
the Vesting Date, provided the Participant is employed by Bank on the date of
the Bank Sale. Further, for purposes of this Agreement, the termination of the
Participant’s Service from the Bank without “Cause” following execution of a
definitive agreement contemplating a Change in Control of the Bank, but prior to
the consummation date of the Change in Control of the Bank, RSUs shall
immediately result in full vesting at the Award Amount.

5 The prorata amount shall be determined by multiplying the Award Amount by a
fraction, the numerator of which is the number of full months the Participant
worked during the Vesting Period before the occurrence of the Accelerated
Vesting Event, and the denominator representing the total number of full months
in the Vesting Period.

6 For purposes of this Agreement, a “Non-Bank Sale” is defined as the sale of a
Non-Bank Affiliate to a Non-Affiliate entity prior to the Vesting Date, provided
the Participant is employed by the Non-Bank Affiliate on the date of the
Non-Bank Sale. Further, for purposes of this Agreement, the termination of the
Participant’s Service from a Non-Bank Affiliate without “Cause” following
execution of a definitive agreement contemplating a Change in Control of the
Non-Bank Affiliate, but prior to the consummation date of the Change in Control
of the non-Bank Affiliate, RSUs shall immediately result in prorata vesting of
the Award Amount.

 

Page 4 of 12



--------------------------------------------------------------------------------

Section 6. Restrictions. The Restricted Stock Units and Performance Units shall
be subject to the following restrictions:

 

(a)

Restrictions on Transfer. The Restricted Stock Units and Performance Units may
not be sold, assigned, transferred, encumbered, hypothecated or pledged by the
Participant, other than to F.N.B. as a result of forfeiture of the Restricted
Stock Units and Performance Units as provided herein and by beneficiary
designation, will or by laws of descent and distribution upon the Participant’s
death.

 

(b)

No Voting Rights. The Restricted Stock Units granted pursuant to this Agreement,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Restricted Stock Units (including the Dividend Equivalents,
defined below) are paid to Participant in shares of Stock. The Performance Units
granted pursuant to this Agreement represent the contingent right to receive
cash and will not confer any voting rights upon the Participant or right to
acquire shares of Stock.

 

(c)

Compliance with Laws and Regulations. The grant of Restricted Stock Units and
Performance Units evidenced hereby shall be subject to all applicable federal
and state laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. F.N.B. shall not be required to issue or
deliver any certificates or to make book entries in the records of F.N.B. or its
transfer agent for Restricted Stock Units or Stock corresponding to the
Restricted Stock Units prior to (i) the listing of such Stock on any stock
exchange on which the Stock may then be listed and (ii) the effectiveness of any
registration statement with respect to such Stock that counsel for F.N.B. deems
necessary or appropriate.

Section 7. Dividend Equivalents. Any dividend paid, whether in cash or
otherwise, on the shares of Stock between the Grant Date and the Vesting Date is
to be converted into additional Restricted Stock Units and, upon vesting, paid
to Participant in accordance with Section 8 herein, subject to the vesting
requirements described herein, measured from the original Grant Date, and upon
vesting, shall be distributed to Participant in accordance with Section 8
herein. Any Restricted Stock Units resulting from the conversion of these
dividend amounts (“Dividend Equivalents”) will be considered Restricted Stock
Units for purposes of this Agreement and will be subject to all the terms,
conditions and restrictions set forth herein. Each Dividend Equivalent shall be
rounded to the nearest whole Dividend Equivalent.

Section 8. Payment

 

(a)

Vested Restricted Stock Units/Enrollment of Stock in DRP. Within thirty
(30) calendar days following the Vesting Date, all Restricted Stock Units and
Dividend Equivalents vested under Part III of the Agreement Cover Page and
vested under Section 4 or Section 5 hereof, shall be enrolled (on a one for one
basis) in the Participant’s name in the F.N.B. Dividend Reinvestment and Direct
Stock Purchase Plan (“DRP”) in shares of Stock, subject to the limit(s) set
forth in Section 2.3 of the Plan, and provided that the Company retains the
right to pay all or a portion of the vested Restricted Stock Units and Dividend
Equivalents in cash rather than shares of Stock if there are insufficient shares
of Stock available under the Plan, in all cases subject to the limitation of
Section 13.3 of the Plan. In the event of an accelerated vesting under Section 5
of this Agreement, the calculation of

 

Page 5 of 12



--------------------------------------------------------------------------------

 

each prorata Restricted Stock Unit shall be rounded to the nearest whole
Restricted Stock Unit. After enrollment, the Participant shall be entitled to
exercise all rights to the unrestricted Stock resulting from the vesting of the
Restricted Stock Units and Dividend Equivalents, including the right to withdraw
such Stock from the DRP, in accordance with the terms of the DRP.

 

(b)

Vested Performance Units. Within thirty (30) calendar days following the Vesting
Date, the dollar value of any Supplemental Performance Units covered by the
Performance Units that have vested under Part III of the Agreement Cover Page
and vested under Section 4 or Section 5 hereof, shall be paid in cash to the
Participant, measured as the dollar value of such Supplemental Performance Units
upon vesting, with each Supplemental Performance Unit equal to the fair market
value of a share of Stock, subject to the limit of Section 13.3 of the Plan.

 

(c)

Withholding. On the Vesting Date, unless the Participant has remitted to F.N.B a
cash amount sufficient to satisfy any Federal, state and local tax withholding
requirements, F.N.B. shall withhold a number of shares of Stock from the
unrestricted Stock and cash, or combination thereof, to be distributed
sufficient to satisfy all or a portion of the tax withholding requirements
related to the vesting of the Restricted Stock Units, Dividend Equivalents and
Performance Units.

Section 9. Clawback. The shares of Stock or cash payable in respect of any
amount vested or unvested under this Agreement shall be subject to recovery by
F.N.B. in the circumstances and manner provided in the F.N.B. Corporation
Compensation Recoupment Policy (“Recoupment Policy”) or any related policy that
may be subsequently adopted or implemented by F.N.B. and in effect from time to
time after the date hereof, and the Participant shall effectuate any such
clawback recovery at such time and in such manner as F.N.B. may specify.

Section 10. Confidential Information and Communications / Non-Solicitation.

 

(a)

From and after the date of this Agreement, Participant agrees to keep
confidential and not use, or otherwise appropriate, for Participant’s own
benefit, or directly or indirectly divulge to any third party, Confidential
Information (as defined below) of F.N.B. Confidential Information shall include,
without limitation, all information not generally known to the public, unless
such information becomes public knowledge due to (i) Participant acting in his
or her self-interest or Participant’s negligence; or (ii) action by Participant
that is not authorized by F.N.B. (e.g., financial data, marketing plans,
strategies, customer information and employee information, whether in
documentary or electronic form, whether past, present or prospective). The
prohibitions against the use and disclosure of Confidential Information are in
addition to all rights and remedies which are available to F.N.B. under
applicable federal and state law to prevent the use or disclosure of trade
secrets and other confidential information. The enforcement by F.N.B. of its
rights and remedies under this Agreement shall not be a waiver of any other
rights or remedies which F.N.B. may possess absent this Agreement.

 

(b)

Subject to applicable law, F.N.B. and Participant agree that the terms and
conditions of this Agreement shall be confidential and shall not be disclosed or
discussed by the parties with any person other than the parties’ attorneys or
other person whose knowledge of the terms

 

Page 6 of 12



--------------------------------------------------------------------------------

 

of this Agreement is necessary for accounting, tax or other related purposes or
for purposes of F.N.B.’s business operations.

 

(c)

Subject to applicable law, from and after the date of this Agreement,
Participant agrees not to make any oral or written communication or comment to
impugn or otherwise disparage the competency, integrity, ethics or
qualifications of F.N.B., including its Affiliates, directors, officers and
employees. Subject to applicable law, F.N.B. agrees to maintain reasonable
policies to restrict its directors and officers from making any false oral or
written communication or comments meant to impugn or otherwise disparage
Participant, except when truthfully responding to routine requests for
information regarding Participant.

 

(d)

Participant’s acceptance of the Restricted Stock Unit and Performance Unit Award
subjects the Participant to the following restrictive covenant: during
Participant’s employment service with F.N.B. and during the one (1) year period
immediately following termination of Participant’s employment service with
F.N.B. for any reason, including Participant’s resignation, (i) Participant
shall not in any way, directly or indirectly, for the purpose of selling any
product or service that competes with a product or service which was offered by
F.N.B. during Participant’s employment with F.N.B., solicit, divert, or entice
any current or potential customer or existing business of F.N.B.’s with whom
Participant solicited, or with whom Participant had business communications or
transacted business with or on behalf of F.N.B. during Participant’s tenure with
F.N.B., and Participant shall not initiate any contact or communication of any
kind whatsoever, for the purpose of inviting, encouraging or requesting any
account relationship to transfer its business from F.N.B. or to otherwise
discontinue its patronage and business relationship with F.N.B.; and
(ii) Participant shall not solicit, entice, or employ, or assist another
employer besides F.N.B. in employing, anyone who is an employee of F.N.B. except
as required under Participant’s duties while employed by F.N.B.

 

(e)

Should Participant breach Section 10 of this Agreement, Participant agrees to
immediately forfeit all Restricted Stock Units, Dividend Equivalents and
Performance Units subject to a risk of forfeiture and such Participant shall
make F.N.B. whole for damages suffered by F.N.B. by reason of any such breach or
hindrance, including F.N.B. requiring the forfeiture of any previously vested
Restricted Stock Units, Dividend Equivalents and Performance Units.

 

(f)

Should the terms of this Section 10 conflict with any other valid
non-solicitation, non-disparagement, non-compete, or other restrictive covenant
contained under an employment, consulting or other written agreement, the more
restrictive provision(s) shall control and supersede the less restrictive
provision(s). A breach of any of the foregoing restrictive covenants
contemplated in this Section 10 or that supersede this Section 10 shall be
treated as a breach and forfeiture under this Section 10. The invalidity of one
non-solicitation agreement or restrictive covenant agreement, based on lack of
adequate consideration or otherwise, shall not impact this or any other
non-solicitation agreement or provision.

 

(g)

Participant acknowledges that nothing in this Agreement shall be construed to:
(i) prohibit Participant from making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated

 

Page 7 of 12



--------------------------------------------------------------------------------

 

under Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or of any other whistleblower protection provisions
of state or federal law or regulation; or (ii) require notification or prior
approval by F.N.B. of any reporting described by clause (i), provided that such
reporting is done in the most confidential manner provided by law.

 

(h)

This Section 10 shall survive termination of this Agreement.

Section 11. No Right of Service. Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of F.N.B. or interfere in any
way with the right of F.N.B. to terminate the Participant’s Service at any time
or to change the terms and conditions of such Service.

Section 12. Delivery of Documents. By accepting the terms of this Agreement, the
Participant consents to the electronic delivery of documents related to
Participant’s current or future participation in the Plan (including the Plan
documents; this Agreement; any other prospectus or other documents describing
the terms and conditions of the Plan and this grant; and F.N.B.’s then-most
recent annual report to stockholders, annual report on Form 10-K and definitive
proxy statement), and Participant acknowledges that such electronic delivery may
be made by F.N.B., in its sole discretion, by one or more of the following
methods: (i) the posting of such documents on F.N.B.’s intranet website;
(ii) the delivery of such documents via the F.N.B. Corporation website,
including being maintained by F.N.B. within third party software programs or
applications; or (iii) delivery via electronic mail, by attaching such documents
to such electronic email and/or including a link to such documents on an F.N.B.
intranet website or F.N.B. Corporation internet website accessible by
Participant. Notwithstanding the foregoing, Participant also acknowledges that
F.N.B. may, in its sole discretion (and as an alternative to, or in addition to,
electronic delivery), deliver a paper copy of any such documents to Participant.
Participant further acknowledges that Participant may receive from F.N.B. a
paper copy of any documents distributed electronically at no cost to Participant
by contacting F.N.B. in writing to the address specified in Section 13 herein.

Section 13. Notices. Any notice hereunder to F.N.B. shall be addressed to it at
its office, F.N.B. Corporation, One F.N.B. Blvd., Hermitage, Pennsylvania 16148,
c/o Compensation and Benefits Accounting Department, and any notice hereunder to
the Participant shall be addressed to the Participant at the Participant’s
address provided to F.N.B. from time to time, subject to the right of either
party to designate at any time hereafter in writing some other address.

Section 14. Entire Agreement. This Agreement is the entire Agreement between the
parties to it with respect to the Restricted Stock Units and Performance Units,
and all prior oral and written representations are merged in this Agreement,
provided that any written employment and restrictive covenant agreements to
which Participant is subject shall remain in full force and effect, except where
the terms of this Agreement directly conflict.

Section 15. Amendment.

 

(a)

This Agreement may be amended or modified only by F.N.B., without further action
by the Participant, provided that such amendment or modification shall not be to
the detriment of the Participant, unless required by Section 15(b) below.

 

Page 8 of 12



--------------------------------------------------------------------------------

(b)

The Committee shall amend the Agreement to: (i) comply with applicable law,
including Code Section 409A, stock exchange listing standards, or accounting
rules; and (ii) to correct a scrivener’s error.

Section 16. Waiver. The failure of F.N.B. to enforce at any time any provision
of this Agreement shall in no way be construed to be a waiver of such provision
or of any other provision hereof.

Section 17. Construction and Dispute Resolution. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflict of laws. All
headings in this Agreement have been inserted solely for convenience of
reference only, are not to be considered a part of this Agreement, and shall not
affect the interpretation of any of the provisions of this Agreement. In the
event of any dispute or claim relating to or arising out of this Agreement,
including, but not limited to a dispute as to whether the dispute is subject to
arbitration, the Participant and F.N.B. agree that all such disputes shall be
fully and finally resolved to the fullest extent permitted by law, by binding
arbitration conducted by the American Arbitration Association (“AAA”) in
Allegheny County, Pennsylvania in accordance with the AAA’s National Rules for
the Resolution of Employment Disputes, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators. The Participant
acknowledges that by accepting this arbitration provision he/she is expressly
waiving any right to a jury trial in the event of a covered dispute. Punitive
and consequential damages shall not be permitted as an award and each party
shall bear the fees and expenses of its own counsel and expert witnesses. The
arbitrator may, but is not required, to order that the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in any arbitration arising out of this Agreement. F.N.B. and the Participant
agree to abide completely by the binding decisions of the arbitrator and to keep
the outcome of such resolution strictly confidential.

Section 18. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

Section 19. Assignment and Transfers. The Participant may not assign, encumber
or transfer any of his or her rights and interests in the Award Amount or
Supplemental Performance Units described in this document, except, in the event
of the Participant’s death, by will or the laws of descent and distribution.

Section 20. No Limitation on F.N.B.’s Rights. The awarding of Restricted Stock
Units and Performance Units shall not in any way affect F.N.B.’s right or power
to make adjustments, reclassifications or changes in its capital or business
structure or to merge, consolidate, reincorporate, dissolve, liquidate or sell
or transfer all or any part of its business or assets.

Section 21. Change in Control. To the extent necessary to comply with Code
Section 409A, a Change in Control shall not be deemed to have occurred for
purposes of this Agreement unless such event qualifies as a “change in control
event” within the meaning of Code Section 409A.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

Page 9 of 12



--------------------------------------------------------------------------------

SCHEDULE 2

CALCULATION OF RELATIVE RETURN ON AVERAGE TANGIBLE COMMON EQUITY

 

  •  

“Relative Return on Average Tangible Common Equity” or “Relative ROATCE” is the
result of the computation of the mean of F.N.B.’s ROATCE for Fiscal Year 1,
Fiscal Year 2 and Fiscal Year 3 of the ROATCE Performance Period (“Average
F.N.B. ROATCE”) relative to the result of the computation of the mean of the
ROATCE for Fiscal Year 1, Fiscal Year 2 and Fiscal Year 3 of each individual
Peer Financial Institution for the ROATCE Performance Period (“Average
Individual Peer Financial ROATCE”). Relative ROATCE will be determined by
ranking the Average F.N.B. ROATCE and the Average Individual Peer Financial
ROATCE from highest to lowest for the ROATCE Performance Period. After this
ranking, the percentile performance of F.N.B. relative to the Peer Financial
Institutions will be determined as follows:

 

LOGO [g825964page20.jpg]

 

  Where:

“P”represents the percentile performance which will be rounded, if necessary, to
the nearest whole percentile by application of regular rounding.

“N” represents the number of Peer Financial Institutions (see Schedule 4), plus
F.N.B.

“R” represents F.N.B.’s ranking among the Peer Financial Institutions.

Example: If there are 12 Peer Financial Institutions, and F.N.B. ranked 7th, the
performance would be at the 50th percentile: 0.50 = 1 – ((7-1)/(13-1)).

 

  •  

“ROATCE” means for each of F.N.B. and the Peer Financial Institutions the
calculation of Net Income plus amortization of intangibles, net of tax, divided
by average Total Tangible Common Equity.

 

  •  

“Net Income” is the net profit that each of F.N.B. and a Peer Financial
Institution earns.

 

  •  

“Total Tangible Common Equity” equals each of F.N.B.’s or a Peer Financial
Institution’s total average stockholder’s equity minus average intangible assets
and average preferred equity.

 

Page 10 of 12



--------------------------------------------------------------------------------

SCHEDULE 3

CALCULATION OF RELATIVE TOTAL SHAREHOLDER RETURN

 

  •  

“Relative Total Shareholder Return” means F.N.B.’s TSR relative to the TSR of
the Peer Financial Institutions for the TSR Performance Period. Relative Total
Shareholder Return will be determined by ranking F.N.B. and each of the Peer
Financial Institutions from highest to lowest according to their respective
TSRs. After this ranking, the percentile performance of F.N.B. relative to the
Peer Financial Institutions will be determined as follows:

 

LOGO [g825964page21.jpg]

 

  Where:

“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.

“N” represents the number of Peer Financial Institutions (see Schedule 4), plus
F.N.B.

“R” represents F.N.B.’s ranking among the Peer Financial Institutions.

 

  Example:

If there are 12 Peer Financial Institutions, and F.N.B. ranked 7th, the
performance would be at the 50th percentile: 0.50 = 1 – ((7-1)/(13-1)).

 

  •  

“TSR” means, for F.N.B. and each of the Peer Financial Institutions, total
shareholder return, which will be calculated by dividing (i) the Closing Average
Share Value (X) minus the Opening Average Share Value (Y) by (ii) the Opening
Average Share Value (Y).

 

  •  

“Opening Average Share Value” means the average, over the trading days in the
Opening Average Period, of the closing price of a company’s stock multiplied by
the Accumulated Shares for each trading day during the Opening Average Period.

 

  •  

“Opening Average Period” means the twenty (20) trading days immediately
preceding the first day of the TSR Performance Period.

 

  •  

“Accumulated Shares” means, for a given trading day, the sum of (i) one (1)
share and (ii) a cumulative number of shares, including the accumulated value of
a company’s dividends paid during the TSR Performance Period, of a company’s
common stock purchased with dividends declared on a company’s common stock,
assuming same day reinvestment of the dividends in the common stock of a company
at the closing price on the ex-dividend date, for ex-dividend dates between the
first day of the Opening Average Period and the trading day.

 

  •  

“Closing Average Share Value” means the average, over the trading days in the
Closing Average Period, of the closing price of a company’s stock (including the
accumulated value of a company’s dividends paid during the TSR Performance
Period) multiplied by the Accumulated Shares for each trading day during the
Closing Average Period.

 

  •  

“Closing Average Period” means the twenty (20) trading days immediately
preceding and including the last trading day in the TSR Performance Period.

 

Page 11 of 12



--------------------------------------------------------------------------------

SCHEDULE 4

PEER FINANCIAL INSTITUTIONS

 

Associated Banc-Corp.   People’s United Financial, Inc. Chemical Financial Corp.
  Pinnacle Financial Partners Commerce Bancshares, Inc.   Synovus Financial
Corp. Cullen/Frost Bankers, Inc.   Umpqua Holdings Corp. First Horizon National
Corp.   United Bankshares Inc. Fulton Financial Corp.   Valley National Bancorp
Hancock Whitney Corp.   Webster Financial Corporation Huntington Bancshares Inc.
  Wintrust Financial Corporation IBERIABANK Corp.   Zions Bancorporation Key
Corp.   New York Community Bancorp  

 

(a)

In the event of a merger of a Peer Financial Institution with an entity that is
not a Peer Financial Institution, or the acquisition or business combination
transaction by or with a Peer Financial Institution, or with an entity that is
not a Peer Financial Institution, in each case where the Peer Financial
Institution is the surviving entity and remains publicly traded, the surviving
entity shall remain a Peer Financial Institution.

 

(b)

In the event of the announcement of a merger or acquisition or business
combination transaction of a Peer Financial Institution by or with an entity
that is not a Peer Financial Institution, a “going private” transaction
involving a Peer Financial Institution or the liquidation of a Peer Financial
Institution, where the Peer Financial Institution is not the surviving entity or
is otherwise no longer publicly traded, the company shall no longer remain a
Peer Financial Institution. However, merged or acquired Peer Financial
Institutions that are not the surviving entity shall be included in the Schedule
2 and Schedule 3 calculation results, with the results being as of the most
recent quarter end completed prior to announcement of such transaction.

 

(c)

In the event of a bankruptcy or insolvency of a Peer Financial Institution, such
Peer Financial Institution shall remain a Peer Financial Institution and the
lowest rank shall be assigned such Peer Financial Institution.

 

Page 12 of 12